Citation Nr: 1527618	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating in excess of 20 percent for service-connected lumbosacral strain.

4.  Entitlement to a compensable rating for service-connected residuals of a left rib fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 8, 1978 to February 10, 1982 and from February 11, 1982 to March 18, 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing with the undersigned in March 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to an increased rating in excess of 20 percent for service-connected lumbosacral strain and entitlement to a compensable rating for service-connected residuals of a left rib fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current cervical spine disorder is not related to service.

2.  The Veteran's sleep apnea is not related to service, and the evidence does not show that the Veteran's congenital facial defect was subject to or aggravated by a superimposed disease or injury during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cervical Spine

The Veteran contends that service connection is warranted for residuals of a cervical strain from a motor vehicle accident he sustained during service in 1980.  He indicated he fell asleep at the wheel and went into a twenty-five foot embankment.  The Veteran also identified a fall and two other in-service motor vehicle accidents, as well as a motor vehicle accident after service in 1990.

Service treatment records show the Veteran received civilian care for his motor vehicle accident in 1980, to include a reported diagnosis of cervical spine strain.  

The Veteran also received chiropractic treatment from "Dr. G.L." after a 1990 motor vehicle accident.  The Veteran reported stiffness and pain in his neck.  Objective findings included cervical tenderness at C5-T3 with decreased range of motion.  A February 1991 spinal x-ray was negative for fractures or dislocation.      

The Veteran underwent a VA examination in February 2010.  The Veteran stated that he has had pains in his neck and lower back since the 1980 motor vehicle accident.  He maintained that his pain progressively worsened since service.  The Veteran was diagnosed with a cervical strain.  

A June 2010 cervical spine x-ray showed moderate spondylosis at C5-6 and C6-7, mild disc space narrowing at C6-7, and an abnormal opacity.  In follow-up treatment notes from November 2010, the Veteran reported chronic neck pain, and the record noted pain since a motor vehicle accident in 1980.  An October 2010 initial evaluation from Heartland Rehabilitation shows that the Veteran reported cervical pain since his 1980 motor vehicle accident during service.  He was diagnosed with cervical lordosis.  The record also contains an unsigned cervical spine disability benefits questionnaire which refers to the Heartland Rehabilitation diagnosis of cervical lordosis.   

The Veteran provided a statement, dated June 2013, in which he described being hospitalized for a week following the 1980 accident.  He stated that his neck symptoms worsened over time.  

The Veteran's wife provided a statement in May 2014, stating that since marrying the Veteran in 2005, he has always had cervical pain. 

At the Veteran's March 2015 Board hearing, he testified that he continues to experience chronic neck pain.  He explained that he managed his pain after service until approximately 1991, when he sought private chiropractic treatment from Dr. G.L. due to increased symptomatology.  He also reported chiropractic treatment from "Dr. M.B." in the 1990's, but, as discussed in the hearing, these records are no longer available.

There is no doubt that the Veteran injured his cervical spine during service.  However, the Board finds that injury during service did not result in a chronic condition for the following reasons. 

First, the service treatment records do not show the injury to the cervical spine resulted in further problems after the initial diagnosis of cervical strain.  The Veteran received care during service in the months following the accident.  Although the treatment records note continued low back and rib pain, there is no reference to cervical spine pain.  A February 1981 note recounts the diagnoses rendered at the time of the accident, including cervical sprain, but the Veteran's only complaint was of recurrent low back pain and the only diagnosis rendered involved the lumbar spine, not the cervical spine.  Since he was able to, and did, in fact, seek medical treatment for other problems after the motor vehicle accident, it is reasonable to assume that if he continued to experience any chronic neck pain following the injury, he would have indicated such.  The fact that he did not weighs heavily against his contention that this injury resulted in chronic impairment.  Moreover, throughout his remaining years of service, he did seek medical treatment for a variety of medical problems, but did not complain of his neck. 

The Veteran's separation examination in February 1983 found the spine to be clinically normal, but in the Report of Medical History, the Veteran identified hospitalization related to his 1980 car accident.  Although the physician noted rib and low back pain, there is no further discussion of neck pain on the 1983 Report of Medical History.

Second, the post-service medical records do not support any allegation of continuity of symptoms following the injury.  As noted above, there are records from chiropractic care beginning in 1991.  However, at that time, the Veteran completed forms linking his symptoms to a 1990 motor vehicle accident.  More importantly, the forms expressly asked whether he had ever had a similar condition or had ever had any complaints in the involved area previously, and the Veteran responded "no" to both questions.  Therefore, prior to filing the claim with VA, the Veteran explicitly denied any history of experiencing cervical spine problems prior to the 1990 post-service accident.  The VA medical records and rehab records wherein he reports a history of neck pain since service all post-date his claim with VA.  The fact that he explicitly denied such a history previously - in the course of seeking medical treatment when one would presume a patient has an incentive to accurately report his/her history in order to receive proper care - weighs heavily against his contentions now that he has had problems ever since service.  When combined with the lack of any complaints of cervical pain during service, while seeking treatment for other problems resulting from the 1980 accident, this reasonably leads to the conclusion that he did not have recurring cervical spine symptoms between the 1980 accident and the 1990 accident.

Third, there is no persuasive evidence linking the current cervical spine disorders to the in-service injury.  The VA examiner opined that it was less likely as not that the Veteran's claimed neck condition "is the same as or a result of the motor vehicle accident shown during active duty."  The examiner stated that there was no evidence of ongoing neck problems in the months or years after the accident, noting there was no private or VA treatment at that time.  This is an adequate rationale, accurately grounded in the medical evidence as discussed above.  There are absolutely no medical opinions to the contrary. 

The Board has considered the Veteran's numerous statements relating to the in-service onset of cervical strain, including neck pain and stiffness.  While he is certainly competent to report a matter capable of lay observation such as pain, his claims of continuity of symptoms are not credible for the reasons given above.  Also, he does not possess the medical knowledge needed to link diagnosis of cervical strain in 1980 with a condition shown 30 years later.  To the extent that the Veteran alleges a nexus to service, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a chronic cervical spine disability did not have onset in service and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Sleep Apnea

The Veteran contends that he has had sleep apnea since service, as reflected by his reports of falling asleep at the wheel during active service.

Service treatment records are absent any diagnosis of sleep apnea, though an entry from July 1980 notes the Veteran's accident was a result of his falling asleep while driving.  The Veteran specifically denied frequent trouble sleeping on his February 1983 Report of Medical History.

After service, the Veteran was diagnosed with sleep apnea, as early as 1997, by his private physician, "Dr. B.O."  Specifically, 1997 treatment records from Dr. B.O. show the Veteran was evaluated for sleep apnea, based on his wife's report of loud snoring and apneic symptoms.  The Veteran also reported hypersomnolence throughout the day.  The Veteran again reported falling asleep while driving on three separate occasions during service, but he denied any such incidents since.

Indeed, the record does not show that Dr. B.O. attributed the Veteran's current symptoms to his reports of falling asleep at the wheel in service.  To the contrary, Dr. B.O. concluded that the Veteran's symptoms were indicative of sleep apnea, with his work schedule (working nights) as a contributing factor to his hypersomnolence.  

In 1999, Dr. B.O. confirmed the diagnosis of sleep apnea, noting that the Veteran had the condition for "almost two years now."  Subsequent records from 2004 through 2009 show the Veteran was given a CPAP machine to relieve daytime somnolence, but he still reported feeling tired.   

VA treatment records also contain a diagnosis of sleep apnea.  As noted at the Veteran's Board hearing, he began receiving VA treatment in approximately 2009.  

The Veteran underwent a VA examination for his sleep apnea in July 2013.  He described the incidents of falling asleep at the wheel during service.  The Veteran also reported daytime fatigue and indicated that he would be required to get up at three in the morning.  He stated that his roommate would have to wake him up because he would stop breathing.  

The examiner confirmed the Veteran's diagnosis of sleep apnea, with persistent daytime hypersomnolence, despite the use of a CPAP machine.  

Ultimately, the examiner concluded that the Veteran's sleep apnea was not caused by or the result of active service, to include the documented motor vehicle accident in May of 1980.  The examiner explained that obstructive sleep apnea was not widely known or diagnosed in the 1980's, and that the Veteran provided a credible history of signs and symptoms consistent with obstructive sleep apnea dating back to service.  However, the examiner also stated that the Veteran had a flattened nasal bridge with crowded posterior oropharyngeal structures, describing such condition as a congenital/inherited facial structure.  The examiner stated that military service did not cause the Veteran's marked crowding of his oropharyngeal airway. 

In addition, the Veteran's wife provided a statement in May 2014, stating that since marrying the Veteran in 2005, he has always had a sleeping machine. 

Statements in support of the claim made by the Veteran affirm his contention that he has had sleep apnea since service.  For example, in April 2011, the Veteran reported "restless nights" during service, and he reported sleeping during the day.  

More recently, the Veteran also testified in March 2015 that he did not complain about having difficulty sleeping because he feared punishment.  Instead, he would take 15-minute naps during the day to try to stay awake.  

The record also contains internet researching describing sleep apnea, to include the history of the disease and the development of various treatments.  However, as the Veteran has a diagnosis of sleep apnea, the presence of the disability is not at issue.  Rather, the primary issue to be resolved with respect to the sleep apnea claim is the etiology of the Veteran's condition.  Since the article does not address causes of sleep apnea, it does not provide probative evidence in support of the claim.

Therefore, a review of the evidence shows that service connection for sleep apnea is not warranted.  Although the Veteran has a current diagnosis of sleep apnea, the evidence does not show that the Veteran's sleep apnea is related to service.  

First, the Veteran was not diagnosed with sleep apnea during service.  He was not diagnosed until 1997, almost fifteen years after discharge.    

Moreover, the July 2013 VA examiner found that the Veteran's current sleep apnea was not caused by active service.  Indeed, the examiner specifically acknowledged the Veteran's report of sleep apnea symptoms during and after service.  The examiner even stated that the Veteran's reports were consistent with symptoms of sleep apnea but the Veteran's sleep apnea was caused by marked crowding of his oropharyngeal airway, identifying a congenital defect.

In this regard, the Board notes that the presumption of soundness does not attach as to congenital defects, which are excluded from VA compensation benefits under 38 C.F.R. § 3.303(c) except as to disease or injury superimposed upon the congenital defect.  Indeed, the provisions of 38 C.F.R. §§ 4.9 and 4.57 make a distinction between congenital and acquired defects.  Service connection for a congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects are defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990). However, congenital or developmental defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id. 

In this case, the Veteran's crowding of his oropharyngeal airway has been identified as a congenital defect involving the facial structure.  As such, it will be considered a congenital defect rather than a disease.  However, the evidence does not show, nor has the Veteran (or his representative) alleged, that the Veteran suffered a disease or injury superimposed on his preexisting marked crowding of his oropharyngeal airway.  Even in describing his injuries from the motor vehicle accidents in which he had fallen asleep at the wheel, the Veteran never alleged any facial injuries.  Service treatment records are similarly absent for any such injuries.  In short, there is competent and credible evidence that the Veteran had a preexisting congenital defect of his facial structures, and this defect was not subject to or aggravated by a superimposed disease or injury during service resulting in additional disability.   

Therefore, the evidence does not show that the Veteran's currently diagnosed sleep apnea was caused or aggravated by service, to include consideration of his facial structural defect identified at the July 2013 examination.  Indeed, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's sleep apnea, nor is there evidence of the Veteran's congenital defect being subject to or aggravated by a superimposed disease or injury during service resulting in additional disability.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The duty to notify was satisfied by July 2009 and April 2011 letters to the Veteran.

Furthermore, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, hearing testimony, and VA examinations with opinions as to the etiology of these conditions.   During his hearing, the Veteran also testified that he personally attempted to obtain private records from the in-service motor vehicle accident but these records are no longer available.  The record also contains a negative response from private chiropractors to VA request for records.

Next, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in March 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for sleep apnea is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

In a December 2014 rating decision, the RO denied the Veteran's claim for entitlement to an increased rating in excess of 20 percent for service-connected lumbosacral strain and entitlement to a compensable rating for service-connected residuals of a left rib fracture.  The Veteran submitted a statement in March 2015, indicating that he disagreed with the denial of both issues.  The Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these issues to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the issues of entitlement to an increased rating in excess of 20 percent for service-connected lumbosacral strain and entitlement to a compensable rating for service-connected residuals of a left rib fracture, rather than merely referring them back to the RO/AMC, for the preparation of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with an SOC pertaining to the issues of entitlement to an increased rating in excess of 20 percent for service-connected lumbosacral strain and entitlement to a compensable rating for service-connected residuals of a left rib fracture.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


